Grant, J.
Complainant seeks a divorce from his wife on the ground of adultery. The court denied a decree because the proof was not “absolutely convincing.” We are compelled to reach a different conclusion. It is difficult to prove adultery more clearly than it is proven in this case. The adulterous disposition and the opportunity to gratify it are shown by the most positive testimony of witnesses wholly disinterested. Defendant and her corespondent, Plyer, are shown to have occupied the same room and the same bed on several occasions. They rented rooms in Ashland, Wis., where they lived together, and were known as Mr. and Mrs. Plyer. She spoke of herself as Mrs. Plyer, and he treated her in the presence of others as his wife. The question being one of fact, it is unnecessary to review it.
Decree reversed, and decree entered in this court for complainant.
Hooker, C. J., Moore and Montgomery, JJ., concurred.